Case 1:19-cr-20473-RNS Document 20 Entered on FLSD Docket 11/20/2019 Page 1 of 2




                              UNITED STA TES DISTRICT CO URT
                              SO UTH ER N DISTRICT O F FLO RIDA

                                 CASENO.19-20/73-CR-SCOLA
   UN ITED STATES O F AM ER ICA

   VS.

   NIK O LE SA M H Y NEIR A,
          a/k/a isNikole Chery,''

             Defendant.


                                      FAC TUA L PRO FFER

         The parties agree that,had this case proceeded to trial,the United States w ould have
   proven beyond a reasonable doubtthe follow ing facts,which N IKOLE SA RAH Y N EIRA,a/k/a
   SsNikoleCheryr''(thetûdefendanf')acceptsastrueandaccurate:
          The defendantwasem ployed atCom pany 1 from on oraboutJuly 6,2015 through on or
   aboutJanuary l0,20l8. During and afterherem ploym entatCom pany l,specifically from on or
   about M ay l,20l7 through on or about June 29, 2018,the defendant successfully devised a
   scheme to defraud Company l of approximately $546,597.75. The defendant defrauded
   Company 1 by:(a) incurring unauthorized personalexpenseswith atleasttwo Company l
   American Express corporate credit cards ending in #2009 and #1001, and (b) making
   unauthorized paym ent transfers from the two Com pany 1 Am erican Express corporate credit
   cardstobankaccountsinthenameofthedefendant'scompanies:TheDizzyM oon,Inc.(ûr izzy
   M oon'')andEdy& Son'sElectric,lnc.d/b/aEdyLaptopPowerSupply(1(Edy& Son's'').
           As an em ployee atCompany l,the defendant obtained an A m erican Express corporate
   credit card in her nam e ending in #2009. The defendant also obtained an A m erican Express
   corporate credit card in the nam e of tçM .C.''ending in #1001. 6CM .C.''was not an employee at
   Company 1. ln addition,ûûM .C.''did notknow the defendantapplied fora corporate creditcard
   in M .C.'S nam e. tçM .C.''also did notauthorize the defendantto apply fora corporate creditcard
   in M .C.'Snam e.

          The defendantused both Am erican Express com orate creditcardsto incur unauthorized
   personal expenses. For exam ple,the defendant used the Am erican Express corporate credit
   cards to pay for: personal travel expenses such as a trip to Europe, her w edding expenses,
   jewelry,a$40,000down-paymenttowardsthepurchaseofabrandnew 20l8LexusGX 460,a
   puppy and veterinary-related expenses,dentalexpenses,purchasesathigh-endretailstores(e.g.,
   Givenchy,Gucci,LouisVuitton,Burberry),andcosmeticsurgery.
Case 1:19-cr-20473-RNS Document 20 Entered on FLSD Docket 11/20/2019 Page 2 of 2




           ln addition, the defendant used the Am erican Express corporate credit cards to m ake
   unauthorized paym ent transfers to bank accounts in the nam e of tw o com panies she ow ned:
   D izzy M oon and Edy & Son's. ln order to m ask the fraudulentnature ofthese paym ents, the
   defendant created various fraudulent invoices whereby, for exam ple, Com pany 1 purportedly
   ordered item s such as laptop adapters and batteriesfrom Edy & Son's. However,Edy & Son's
   and the Dizzy M oon neverprovided any services, or sold any productsto Com pany 1. The only
   source of m oney in Edy & Son's and Dizzy M oon's bank accounts were the unauthorized
   paym enttransfers m ade by the defendant. The defendantthen used the m oney in Edy & Son's
   and D izzy M oon's bank accounts to pay for personal expenses such as A m azon purchases,
   entertainm ent,buy groceries,and pay bills. The defendantalso withdrew a significantam ountof
   cash from these bank accounts.

          The transactions the defendant m ade w ith the A m erican Express corporate credit cards
   were routed through Am erican Express servers located in Phoenix, Arizona. Therefore, the
   defendant transm itted or caused to be transm itted by w ire som e com m unication in interstate
   com m erce to help carry outthe schem eto defraud.

          Theprecedingstatementisasummary,madeforthepurposeofyrovidingtheCourtwith
   a factual basis for the charges against the defendant. It does not lnclude all of the facts
   concerning crim inalactivity alleged in the Indictm ent. The defendant acknowledges that she is
   in factguilty ofthe crim escharged.



                                              A RG N A FA JA RDO OR SHAN
                                              UN ITED STATES ATTORN EY



   oate:$tlzplqaq.                     By:    Y1S VA DES
                                              A SSISTAN T UNITED STATES A TTORN EY

                                                     w   V              1
   Dat
     e:/z/>
          ,/'
           r     K
                                       By:
                                                     z'  z

                                              FRED JAY M OLD OVAN
                                              ATTO RN EY FOR DEFEN DANT



   oate, ll1):/?//                     By: N IK OLE
                                                -',
                                                  zSA RAH
                                                       kj'
                                                         -Y N EIRA
                                              a/k/a çsN ikole Chery''
                                              D EFEN D AN T


                                                 2
